The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 13, 2014

                                      No. 04-14-00274-CR

                                    Perry Ellis MAYFIELD,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 11-07-10728-CR
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        Appellant’s brief was due on September 8, 2014. On September 16, 2014, we granted
Appellant’s first motion for extension of time, in part, and Appellant’s brief was due to filed no
later than October 13, 2014. On September October 10, 2014, Appellant filed a second motion
for extension of time requesting an additional forty-five days to file his brief.
       Appellant’s second motion for extension of time to file his brief is GRANTED IN PART.
Appellant’s brief must be filed with this court by November 13, 2014. Absent extenuating
circumstance, NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court